I take the statement contained in the majority opinion that "The positive testimony of Ridnour cannot be overcome by the negative testimony of these (defendant's) witnesses * * *" to mean that we disagree with the Court of Appeal in *Page 186 
its conclusion on the facts of the case and not that the Court of Appeal did not have the right, as a matter of law, to accept the negative testimony of the defense witnesses in preference to the positive testimony of Ridnour. It is under this belief that I concur in the decree.